internal_revenue_service number info release date index number date dear sir or madam this is in response to a letter dated date submitted on your behalf by your attorneys in which you request information on questions related to lobbying by publicly supported charitable organizations recognized as exempt from federal_income_tax because they are described in sec_501 of the internal_revenue_code your questions and our responses are set forth below is lobbying by sec_501 organizations permissible under federal tax laws yes except for private_foundations under most circumstances how much lobbying may a public charity a sec_501 organization other than a private_foundation or an organization testing for public safety conduct there are two sets of rules and with the exception of churches public_charities can choose which set to follow one rule is that no substantial part of the organization’s activities can be lobbying the alternative rule that an organization must affirmatively elect provides for sliding scales up to dollar_figure on total lobbying and up to dollar_figure on grass_roots_lobbying that can be spent on lobbying the scales are based on a percentage of the organization’s exempt_purpose_expenditures what are the advantages and disadvantages of the two options organizations covered by the no substantial part rule are not subject_to any specific dollar-base limitation however few definitions exist under this standard as to what activities constitute lobbying and difficult-to-value factors such as volunteer time are involved organizations seeking clear and more definite rules covering this area may wish to avail themselves of the election by electing the optional sliding scale an organization can take advantage of specific narrow definitions of lobbying and clear dollar-based safe harbors that generally permit significantly more lobbying than the no substantial part rule however as noted above there are ceilings unadjusted for inflation on the amount of funds that can be spent on lobbying thus these dollar limits should be considered when making the election how does a public charity elect may an election be revoked the organization files a simple one-page form_5768 with the internal_revenue_service the election only needs to be made once it can be revoked by filing a second form_5768 noting the revocation does making the election expose the organization to an increased risk of an audit no the internal_revenue_manual specifically informs our examination personnel that making the election will not be a basis for initiating an examination does the internal_revenue_code allow public_charities that receive federal grant funds and contracts to lobby with their private funds yes however while it is not a matter of federal tax law it should be noted that charities should be careful not to use federal grant funds for lobbying except where authorized to do so may private_foundations make grants to public_charities that lobby yes so long as the grants are not earmarked for lobbying and are either general purpose grants or specific project grants that meet the requirements of sec_53_4945-2 of the foundation excise_tax regulations may sec_501 organizations educate voters during a political campaign yes however organizations should be careful that their voter education efforts do not constitute support or opposition to any candidate may public_charities continue to lobby incumbent legislators even though the legislators are running for reelection yes charities should be careful however to avoid any reference to the reelection campaign in their lobbying efforts if you have any further questions please feel free to contact me at or identification_number of my office at sincerely thomas j miller manager exempt_organizations technical
